DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 2/4/2022 has been fully considered. Claims 8-10 are cancelled and claims 1-7 and 11-27 are pending.

The Examiner is presenting a new non-final rejection due to the limitation of the solvent comprising one or several compounds including 85% to 95% by weight ketone based on total weight of the solvent not being addressed properly in the previous Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-17 and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over De-Saint Romain et al (WO 2012/120088) in view of Kaga et al (US 2013/0044168).

Regarding claim 1, De-Saint Romain discloses an ink composition for continuous deflected ink jet printing (pg. 1, lines 5-11), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28); wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 20-27), dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25), wherein the solvent is 30% to 90% by weight of the total weight of the ink composition (pg. 25, lines 6-11), wherein the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21); wherein the one or more volatile solvents includes methyl ethyl ketone (pg. 27, lines 24-26) and wherein the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19).
The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a single resin of a cellulosic resin reads on the claimed binder consisting of a cellulosic resin. 
One of ordinary skill in the art would choose the binder of a cellulosic resin among the listed binder resins in order to arrive at a binder consisting of a cellulosic resin.
The majority proportion of volatile solvent, such as methyl ethyl ketone, in combination with the amount of solvent being 30% to 90% by weight of the total weight of the ink composition would provide an amount of methyl ethyl ketone being greater than 45% by weight based on the total weight of the solvent as the majority as defined implies greater than 50%. This amount would overlap the claimed amount of ketone based on the total weight of solvent. The amount of binder overlaps the claimed range of binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the ink with the desired adhesion of ink components while providing a cost savings in regard to manufacture due to not using excess binder and to provide a desired viscosity for efficient printing from the ink nozzle and drying time of the ink while providing a cost savings in regard to manufacture due to not using excess ketone solvent. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

De-Saint Romain does not appear to explicitly disclose the ink composition comprising at least one dye belonging to the family of anthraquinone dyes and the at least one dye belonging to the family of anthraquinone dyes having a first color and the another dye not belonging to the family of anthraquinone dyes having a second color where the second color is different from the first color.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

It would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to include a dye selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 of Kaga in the ink composition of De-Saint Romain because having the required dyes would provide the desired color and appearance for the ink composition.
Regarding claim 2, De-Saint Romain discloses the ink composition comprising the binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22) and wherein the cellulosic resin is selected from a cellulose aceto-butyrate resin (pg. 28, lines 18-22). 
The binder being chosen from a single resin of a cellulosic resin reads on the claimed binder consisting of a cellulosic resin. 

Regarding claim 3, De-Saint Romain discloses the ink composition comprising the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19).
The amount of binder overlaps the claimed range of binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the ink with the desired adhesion of ink components while providing a cost savings in regard to manufacture due to not using excess binder. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, De-Saint Romain discloses the ink composition comprising the plasticizer being selected from thermoplastic polyurethane (pg. 30, lines 20-27).
The plasticizer being selected from a thermoplastic polyurethane reads on the claimed at least one plasticizer being selected from a thermoplastic polyurethane.

Regarding claim 5, De-Saint Romain discloses the ink composition comprising the plasticizer being at least 0.05% by weight of the total weight of the ink composition (pg. 31, lines 3-6).  

Regarding claim 6, De-Saint Romain does not appear to explicitly disclose the ink composition comprising the at least one dye belonging to the family of anthraquinone dyes being selected from the group consisting of C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 104 and mixtures thereof.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 7, De-Saint Romain discloses the ink composition total amount of dyes being 0.05% to 25% by weight of the total weight of the ink composition (pg. 31, lines 22-25) and the dye comprising C.I. Solvent Blue 70 (pg. 31, lines 7-25).

De-Saint Romain does not appear to explicitly disclose the ink composition comprising the at least one dye belonging to the family of anthraquinone dyes being selected from the group consisting of C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 104 and mixtures thereof.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.
The range taught by De-Saint Romain would overlap the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the desired color and appearance for the ink composition. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 11, De-Saint Romain discloses the ink composition comprising the total amount of dyes being 0.05% to 25% by weight of the total weight of the ink composition (pg. 31, lines 22-25).  

Regarding claim 12, De-Saint Romain discloses the ink composition comprising less than 10% by weight of water (pg. 24, lines 20-24).

Regarding claim 13, De-Saint Romain discloses the ink composition comprising the solvent being at least 20% by weight of the total weight of the ink composition (pg. 25, lines 6-11).

Regarding claim 14, De-Saint Romain discloses the ink composition comprising the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21). 

Regarding claim 15, De-Saint Romain discloses the ink composition comprising the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and wherein the one or more volatile solvents includes methyl ethyl ketone (pg. 27, lines 24-26). 
Methyl ethyl ketone reads on the claimed ketone having 4 carbon atoms as claimed in claim 15. 

Regarding claim 16, De-Saint Romain discloses the ink composition comprising the solvent comprising a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21).
The minority proportion of one or more non-volatile solvents reads on the claimed other solvent compounds other than ketones in a minority amount of claim 16.

Regarding claim 17, De-Saint Romain discloses the ink composition comprising a conductivity of 500 to 2000 µS/cm at 20 degrees Celsius (pg. 32, lines 16-19).

Regarding claim 20, De-Saint Romain discloses the ink composition comprising one or more additives selected from anti-foaming agents, chemical stabilizers, UV stabilizers, surfactants, agents inhibiting salt corrosion, bactericides, fungicides, biocides and pH control buffers (pg. 33, lines 13-18).

Regarding claim 21, De-Saint Romain discloses a method of printing comprising mixing of solvent, binder, plasticizer and dyes to form an ink composition (pg. 25, lines 6-11; pg. 27, line 27-pg. 28, line 4; pg. 30, lines 20-27; pg. 31, lines 7-25; pg. 34, lines 25-29), spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28) and wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 20-27), dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25), wherein the solvent is 30% to 90% by weight of the total weight of the ink composition (pg. 25, lines 6-11), wherein the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21); wherein the one or more volatile solvents includes methyl ethyl ketone (pg. 27, lines 24-26) and wherein the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19). 
The spraying of the ink composition onto a substrate, support or object reads on the claimed projecting of the ink composition onto a surface of the substrate, support or object. The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a cellulosic resin reads on the claimed binder consisting of a cellulosic resin.
One of ordinary skill in the art would choose the binder of a cellulosic resin among the listed binder resins in order to arrive at a binder consisting of a cellulosic resin.
The majority proportion of volatile solvent, such as methyl ethyl ketone, in combination with the amount of solvent being 30% to 90% by weight of the total weight of the ink composition would provide an amount of methyl ethyl ketone being greater than 45% by weight based on the total weight of the solvent as the majority as defined implies greater than 50%. This amount would overlap the claimed amount of ketone based on the total weight of solvent. The amount of binder overlaps the claimed range of binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the ink with the desired adhesion of ink components while providing a cost savings in regard to manufacture due to not using excess binder and to provide a desired viscosity for efficient printing from the ink nozzle and drying time of the ink while providing a cost savings in regard to manufacture due to not using excess ketone solvent. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes and the at least one dye belonging to the family of anthraquinone dyes having a first color and the another dye not belonging to the family of anthraquinone dyes having a second color where the second color is different from the first color.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

It would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to include a dye selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 of Kaga in the ink composition of De-Saint Romain because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 22, De-Saint Romain discloses the method comprising spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28).
De-Saint Romain does not mention surface treatment of the substrate, support or object in pg. 33, lines 23-28 as well as its entire disclosure. This would read on the claimed substrate, support or object not subject to any surface treatment.
In regard to the simple cleaning of the substrate, support or object; it would have been obvious to one of ordinary skill in the art to clean the substrate, support or object before projecting of the ink composition because doing so would prevent contaminants that would be on the surface of the substrate, support or object from contaminating the ink composition which would adversely affect the image quality of an image formed from the ink composition.

Regarding claim 23, De-Saint Romain discloses a marked article comprising a substrate, support or object having the ink composition sprayed thereon by the continuous deflected ink jet technique followed by drying or absorption of the ink composition into the substrate, support or object to provide a marking (pg. 33, line 33-pg. 34, line 2) and wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 20-27), dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25), wherein the solvent is 30% to 90% by weight of the total weight of the ink composition (pg. 25, lines 6-11), wherein the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21); wherein the one or more volatile solvents includes methyl ethyl ketone (pg. 27, lines 24-26) and wherein the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19).
The majority proportion of volatile solvent, such as methyl ethyl ketone, in combination with the amount of solvent being 30% to 90% by weight of the total weight of the ink composition would provide an amount of methyl ethyl ketone being greater than 45% by weight based on the total weight of the solvent as the majority as defined implies greater than 50%. This amount would overlap the claimed amount of ketone based on the total weight of solvent. The amount of binder overlaps the claimed range of binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the ink with the desired adhesion of ink components while providing a cost savings in regard to manufacture due to not using excess binder and to provide a desired viscosity for efficient printing from the ink nozzle and drying time of the ink while providing a cost savings in regard to manufacture due to not using excess ketone solvent. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

De-Saint Romain does not appear to explicitly disclose the marked article comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 24, De-Saint Romain discloses the marked article comprising the substrate, support or object being selected from metal, glass, ceramic, a material containing cellulose, PVC, PET, polyolefin, polyethylene, polypropylene, PMMA, fabric and a composite of these materials (pg. 34, lines  3-13). 

Regarding claim 25, De-Saint Romain discloses the marked article comprising the substrate, support or object being a container (pg. 34, lines 15-16).

Regarding claim 26, De-Saint Romain discloses a method of printing comprising mixing of solvent, binder, plasticizer and dyes to form an ink composition (pg. 25, lines 6-11; pg. 27, line 27-pg. 28, line 4; pg. 30, lines 20-27; pg. 31, lines 7-25; pg. 34, lines 25-29), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28), spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28) and wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 20-27), dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25), wherein the solvent is 30% to 90% by weight of the total weight of the ink composition (pg. 25, lines 6-11), wherein the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21); wherein the one or more volatile solvents includes methyl ethyl ketone (pg. 27, lines 24-26) and wherein the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19).
The mixing of the solvent, binder, plasticizer and dyes reads on the claimed combining of the binder, at least one plasticizer and at least one dye. The spraying of the ink composition onto a substrate, support or object reads on the claimed migrating of at least one dye to a substrate, support or object. The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a cellulosic resin reads on the claimed binder consisting of a cellulosic resin.
The majority proportion of volatile solvent, such as methyl ethyl ketone, in combination with the amount of solvent being 30% to 90% by weight of the total weight of the ink composition would provide an amount of methyl ethyl ketone being greater than 45% by weight based on the total weight of the solvent as the majority as defined implies greater than 50%. This amount would overlap the claimed amount of ketone based on the total weight of solvent. The amount of binder overlaps the claimed range of binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the ink with the desired adhesion of ink components while providing a cost savings in regard to manufacture due to not using excess binder and to provide a desired viscosity for efficient printing from the ink nozzle and drying time of the ink while providing a cost savings in regard to manufacture due to not using excess ketone solvent. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 27, De-Saint Romain discloses a method of printing comprising mixing of solvent, binder, plasticizer and dyes to form an ink composition (pg. 25, lines 6-11; pg. 27, line 27-pg. 28, line 4; pg. 30, lines 20-27; pg. 31, lines 7-25; pg. 34, lines 25-29), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28), spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28) and wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 20-27), dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25), wherein the solvent is 30% to 90% by weight of the total weight of the ink composition (pg. 25, lines 6-11), wherein the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21); wherein the one or more volatile solvents includes methyl ethyl ketone (pg. 27, lines 24-26) and wherein the binder being 0.1% to 30% by weight of the total weight of the ink composition (pg. 30, lines 15-19).
The mixing of the solvent, binder, plasticizer and dyes reads on the claimed combining of the binder, at least one plasticizer and at least one dye. The spraying of the ink composition onto a substrate, support or object reads on the claimed migrating of at least one dye to a substrate, support or object. The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a cellulosic resin reads on the claimed binder consisting of a cellulosic resin. The marking being resistant to erasement by dissolution of solvent is intrinsic of De-Saint Romain and Kaga disclosing applicant's claimed structure for the ink composition as claimed in claim 1.
The majority proportion of volatile solvent, such as methyl ethyl ketone, in combination with the amount of solvent being 30% to 90% by weight of the total weight of the ink composition would provide an amount of methyl ethyl ketone being greater than 45% by weight based on the total weight of the solvent as the majority as defined implies greater than 50%. This amount would overlap the claimed amount of ketone based on the total weight of solvent. The amount of binder overlaps the claimed range of binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the ink with the desired adhesion of ink components while providing a cost savings in regard to manufacture due to not using excess binder and to provide a desired viscosity for efficient printing from the ink nozzle and drying time of the ink while providing a cost savings in regard to manufacture due to not using excess ketone solvent. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 28, De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 29, De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes and the at least one dye belonging to the family of anthraquinone dyes having a first color and the another dye not belonging to the family of anthraquinone dyes having a second color where the second color is different from the first color.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 30, De-Saint Romain does not appear to explicitly disclose the marked article comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes and the at least one dye belonging to the family of anthraquinone dyes having a first color and the another dye not belonging to the family of anthraquinone dyes having a second color where the second color is different from the first color.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 31, De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes and the at least one dye belonging to the family of anthraquinone dyes having a first color and the another dye not belonging to the family of anthraquinone dyes having a second color where the second color is different from the first color.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Regarding claim 32, De-Saint Romain does not appear to explicitly disclose the ink composition comprising the at least one dye belonging to the family of anthraquinone dyes being C.I. Solvent Blue 104.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dye of C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes being a second color of black where the first color and the second color are different.

Given the equivalence and interchangeability of C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De-Saint Romain et al (WO 2012/120088) in view of Kaga et al (US 2013/0044168) in further view of Sabys et al (US 2005/0113481).

De-Saint Romain and Kaga are relied upon as described above.

Regarding claim 18, De-Saint Romain and Kaga do not appear to explicitly disclose the ink composition further comprising at least one conductivity salt.

However, Sabys discloses the ink composition further comprising at least one conductivity salt in an amount of 0.1 to 20% by weight of the total weight of the ink composition (paragraphs [0142] and [0143]).

De-Saint Romain, Kaga and Sabys are analogous art because they are from the same field of ink compositions for continuous ink jet printing. De-Saint Romain is drawn to an ink composition for continuous ink jet printing (see pg. 1, lines 5-11 of De-Saint Romain). Kaga is drawn to an ink composition for ink jet printing in a continuous ink jet system (see paragraph [0127] of Kaga). Sabys is drawn to an ink composition for continuous deflected ink jet printing (see paragraph [0001] of Sabys).

It would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain, Kaga and Sabys before him or her, to modify the ink composition of De-Saint Romain and Kaga to include the conductivity salt of Sabys et al in the ink composition of De-Saint Romain and Kaga because having the required conductivity salt would endow the ink composition with the desired conductivity (paragraph [0143] of Sabys).

Regarding claim 19; De-Saint Romain and Kaga do not appear to explicitly disclose the ink composition comprising the amount of the conductivity salt is at least 0.05% by weight of the total weight of the ink composition.

However, Sabys discloses the ink composition further comprising at least one conductivity salt in an amount of 0.1 to 20% by weight of the total weight of the ink composition (paragraphs [0142] and [0143]).

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 2/4/2022, with respect to the 112(a) and 112(d) rejections have been fully considered and are persuasive.  The 112(a) and 112(d) rejections have been withdrawn. 

Applicant’s arguments, see pages 13-17, filed 2/4/2022, with respect to the rejection(s) of claim(s) 1-7, 11-17 and 20-32 under 103 by De-Saint Romain in view of Kaga have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 for claims 1-7, 11-17 and 20-32 by De-Saint Romain in view of Kaga to address the limitation of the solvent comprising one or several compounds including  85% to 95% by weight ketone based on total weight of the solvent.

Applicants argue that neither De-Saint Romain nor Kaga discloses the solvent comprising one or several compounds including  85% to 95% by weight ketone based on total weight of the solvent.

The Examiner notes that this limitation was addressed properly in the previous Office Action and therefore the Examiner is presenting a new non-final rejection.
As disclosed in De-Saint Romain, the majority proportion of volatile solvent, such as methyl ethyl ketone, in combination with the amount of solvent being 30% to 90% by weight of the total weight of the ink composition would provide an amount of methyl ethyl ketone being greater than 45% by weight based on the total weight of the solvent as the majority as defined implies greater than 50%. This amount would overlap the claimed amount of ketone based on the total weight of solvent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the ink with the desired adhesion of ink components while providing a cost savings in regard to manufacture due to not using excess binder and to provide a desired viscosity for efficient printing from the ink nozzle and drying time of the ink while providing a cost savings in regard to manufacture due to not using excess ketone solvent. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785